Citation Nr: 1121144	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-36 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability from January 31, 2006, to January 19, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for a right knee disability from January 20, 2010, to the present.

3.  Entitlement to a separate disability rating for residuals of right knee meniscus surgery from January 31, 2006, to January 19, 2010.

4.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee meniscus surgery from January 20, 2010, to the present.  

5.  Entitlement to a compensable disability rating for right knee surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1993 until April 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues of increased disability ratings for the right knee disability from January 20, 2010, to the present is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence of record dated from January 31, 2006, to January 19, 2010, does not show that the Veteran's right knee flexion was limited to 45 degrees or his right knee extension was limited to 10 degrees.

2.  The evidence of records dated from January 31, 2006, to January 19, 2010, shows that the Veteran's right knee is manifested by symptoms analogous to symptomatic removal of the semilunar cartilage.

3.  The evidence of record does not show that the Veteran's right knee surgical scars are deep, unstable, cover an area of 6 square inches or more, are painful on palpation, or limits any functioning.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability from January 31, 2006, to January 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

2.  The criteria for a separate 10 percent disability rating for residuals of right knee meniscus surgery from January 31, 2006, to January 19, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5259 (2010).

3.  The criteria for a compensable rating for a right knee surgical scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.7, 4.41, 4.118, Diagnostic Codes 7801- 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in March 2006, February 2007, and December 2007, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information with regards to his right knee and scar disabilities in a May 2008 notice letter and in the Statement of the Case (SOC) dated in October 2007.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  His claims were readjudicated by way of the October 2008 and January 2009 Supplement Statement of the Case (SSOCs).  

VA satisfied the notice requirements under Dingess by the March 2006 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in light of the Board's denial of the Veteran's claims, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Knee Disability from January 31, 2006, to January 19, 2010

Here, the Veteran claims that his right knee disability is more severe than what is reflected by the currently assigned 10 percent disability rating.  By way of brief history, the Veteran filed his claim for an increased rating for his right knee disability on January 31, 2006.  In the June 2006 rating decision, the RO continued the 10 percent disability rating assigned for the right knee disability under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrant a 30 percent evaluation.  Diagnostic Code 5260.  Diagnostic Code 5261 provides that limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation to 15 degrees warrants a 20 percent evaluation and limitation to 20 degrees warrants a 30 percent evaluation.  Diagnostic Code 5261.  The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.

Standard motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Also relevant in this case is Diagnostic Code 5003, which provides the rating criteria for degenerative arthritis.  This diagnostic code provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is no compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 (knee, other impairment) or 5258-5259 (cartilage impairments), and 5010 (for arthritis due to trauma), where there is X-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Turning the to the merits of this claim, the Veteran's VA medical records show treatment for his service-connected right knee disability.  The Veteran underwent an intake examination in July 2005, which revealed normal strength, full unrestricted range of motion, and no laxity of his joints.  A September 2005 treatment record documents his report of right knee pain and clicking; he was noted to have undergone a right knee reconstructive surgery on two occasions.  The physical examination revealed effusion in the right knee and right knee range of motion from 5 to 130 degrees.  Varus, valgus, anterior, and posterior drawer testing were stable.  The associated X-ray revealed arthritis in the right knee.  The impression was status post right knee anterior cruciate ligament (ACL) reconstruction with arthritis.  In January 2006, the Veteran continued to report right knee pain, with little improvement.  The physical examination revealed the area was nontender to palpation; the endpoint anterior drawer was good; and the joint was neurovascularly intact.  The examination was positive for crepitus.  No effusion was noted and the right knee was stable to valgus/varus testing.  

The Veteran underwent a VA joints examination in April 2006, at which time the claims file was reviewed.  The examiner noted that the Veteran sustained a right ACL tear in 1994 following a motorcycle accident.  Subsequently, he underwent multiple surgeries, to include ACL reconstructive surgeries and arthroscopic surgery.  (Here, the Board notes that the Veteran's service treatment records reveal that he underwent right ACL reconstructive surgery and a right lateral meniscectomy following an in-service right ACL tear injury).  The Veteran reported having progressive weakness, popping, and cracking of his right knee.  Additional symptoms included pain and episodes of swelling.  He reported that his full time employment involved standing eight hours per day, which he stated that he tolerated fairly well.  However, he reported that he developed pain and swelling in his right knee if he worked longer than eight hours.  Overall, he reported that he was able to stand for three to eight hours, with only short rest periods, and walk one to three miles.  The Veteran reported that he treated his symptoms with the use of pain medication, but this was not required daily.  He denied having any incapacitating episodes of arthritis or the need of assistive aids for ambulation.    

On the physical examination, the Veteran was noted to walk with a normal gait.  The examiner noted a deformity of the right knee.  The examination was negative for evidence of instability and giving way, but was significant for stiffness and weakness of the right knee.  There were no episodes of dislocation or subluxation.  The Veteran reported that locking episodes occurred several times a week.  He also reported having flare ups of his joint disease every one to two months.  Range of motion of the right knee was as follows:  flexion from 5 to 130 degrees; and extension to 5 degrees.  There was no additional limitation of motion on repetitive use.  Crepitus, clicks or snaps, and grinding were noted.  The examination was negative for evidence of instability or bumps consistent with Osgood-Schlatter's disease.  The X-ray examination revealed moderate osteoarthritis changes in the right knee.  The examiner concluded that the Veteran's right knee disability had a significant effect on his occupation, as he experienced decreased, mobility and strength in the lower extremity.  The effects of his disability on his daily activities ranged from none to severe.  The examiner stated that the Veteran was unable to run, jump, or participate in any jarring activities.  

In March 2008, the Veteran underwent a second VA joints examination, during which he reported having continuing right knee pain.  He reported that he used over-the-counter pain medication to treat his symptoms, with fair results.  His right knee symptomatology was significant for instability, giving way, deformity, pain, stiffness, weakness, incoordination, warmth, and swelling.  The Veteran reported having flare ups of his joint disease weekly.  Precipitating factors included overexertion, stairs, and weather changes.  The Veteran stated that his right knee pain limited his ability to perform physical activity.  

The Veteran was noted to walk with a normal gait on the physical examination.  The examination revealed crepitus, effusion, clicks or snaps, and grinding in the right knee.  There was no evidence of instability.  Right knee flexion was from 0 to 90 degrees and right knee extension was to 0 degrees.  Objective evidence of pain was noted with active motion of the right knee.  There was objective evidence of pain following repetitive motion, with no additional limitations after three repetitions.  The examination was negative for evidence of ankylosis of the joint.  The X-ray examination revealed prominent degenerative changes of the right knee.    

Following the examination, the diagnosis was bilateral degenerative joint disease of the knees.  The examiner noted that the Veteran was currently employed full time and that his right knee disability had no significant effects on his employment.  The effects of his disability on his daily activities ranged from none to moderate; his disability prevented him from participating in sports.    

Analysis- Right Knee Disability from January 31, 2006, to January 19, 2010

Based on a thorough review of the record, the Board finds that the preponderance of the evidence dated during the period on appeal is against an evaluation in excess of 10 percent for increased rating for a right knee disability under Diagnostic Codes 5260 or 5261.  As noted above, a 10 percent disability rating is warranted under Diagnostic Codes 5260 and 5261 for limitation of flexion of the knee to 45 degrees and limitation of extension of the knee to 10 degrees.  Here, the medical evidence of record shows that the Veteran's right knee range of motion was from 5 to at least 90 degrees, with pain.  Thus, the medical evidence of record does not show that a compensable disability rating is warranted under either Diagnostic 5260 or 5261.

The Veteran has been shown on X-ray examination to have degenerative joint disease in the right knee.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent disability rating under Diagnostic Code 5003.  Also, under Diagnostic Code 5003, a 10 percent disability rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  In this case, the Veteran has noncompensable limitation of motion of his right knee.  However, the Veteran has been granted a 10 percent disability rating for his knee under a diagnostic code predicated upon limitation of motion (Diagnostic Code 5260).  As the Veteran is already in receipt of a 10 percent disability rating under a diagnostic code predicated upon limitation of motion, he is not entitled to a separate 10 percent rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

In so determining, the Board recognizes the Veteran's reports of right knee pain, swelling, weakness, locking, and giving way.  While the Veteran has reported experiencing these symptoms, to include pain, he has not asserted any changes in the range of motion of his right knee during this time period.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's right knee disability are contemplated in the current evaluation for limitation of motion.  As noted above, the medical evidence dated throughout the period on appeal shows that the range of motion of the Veteran's right knee generally ranged from 5 to at least 90 degrees, with pain.  Even taking into account the limitation of motion due to pain, his right knee disability is still noncompensable under VA regulations.  38 C.F.R. §4.40, 4.45; DeLuca, supra.

The Board has considered the Veteran's right knee disorder under other potentially applicable diagnostic codes for a higher rating.  A 30 percent disability rating is assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  However, there is no indication that the Veteran has ankylosis of his right knee; he has displayed an ability to flex and extend as noted above.  Therefore, a higher disability rating under Diagnostic Code 5256 is not warranted.

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran has reported that his knee would give way, the evidence has shown that he does not have right knee lateral instability or subluxation.  As there is no indication of recurrent subluxation or lateral instability, a separate rating under Diagnostic Code 5257 is not warranted.

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 because while there is a history of meniscus tear and surgery in the right knee, the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint.  As noted above, in April 2006 and March 2008, there was no objective evidence of dislocation, subluxation, or instability.

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the medical evidence of record indicates that the Veteran underwent right knee lateral meniscectomy and ACL reconstructive surgery.  Physical examination of the knee in April 2006 and March 2008 did reveal effusion, clicks or snaps, grinding, and crepitus.  The General Counsel has suggested in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  Affording the Veteran all reasonable doubt in this regard, the Board finds that symptoms of guarding, crepitus, and tenderness are attributable, at least in part, to the documented cartilage injury and resulting surgeries.  Therefore, separate consideration under Diagnostic Code 5259 is warranted and appropriate.  In light of the foregoing and the guidance in VAOPGCPREC 9-98, the Board finds that a separate initial 10 percent disability rating is warranted for the right knee under Diagnostic Code 5259.

The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

Right Knee Scar

With respect to this claim, the Veteran contends that a compensable disability rating is warranted for his right knee surgical scar disability.  His claim for an increased disability rating was received by the RO on January 31, 2006.  Currently, a noncompensable rating is assigned for the right knee surgical scar under Diagnostic Code 7805.  

Initially, the Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  The Board recognizes that these regulations appear to provide for consideration of the new regulations upon request by the Veteran.  However, in this case, no such request has been made.  Furthermore, the Board notes that, even in the event such requests are made, the regulations specifically prohibit application of these regulations prior to October 23, 2008.

Scars, other than of the head, face, or neck, that are deep or that cause limited motion are rated under Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage, and a superficial scar is one not associated with underlying soft tissue damage.  For these scars:  area or areas of 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating; area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating; area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating; area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with § 4.25.  Scars that are superficial, do not cause limited motion, and cover area of 144 inches or more are given a 10 percent disability rating under Diagnostic Code 7802.  Unstable superficial scars are rated 10 percent disabling under Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated 10 percent disabling under Diagnostic Code 7804.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).

Turning to the merits of the claim, the Veteran underwent a VA scars examination in April 2006, at which time he was noted to have surgical scars from two ACL repairs of the right knee.  He denied any pain associated with his right knee surgical scars or any skin breakdown.  He primarily reported numbness associated with the most recent scar.  The physical examination revealed two similar scars on the anterior surface of the right knee.  Diminished sensation was noted over one of the scars.  Both scars were described as vertical, with a maximum width of .25 inch and a maximum length of 5 inches.  The scars were not tender to palpation.  There was no evidence of inflammation, edema, skin ulceration or breakdown over the scars, keloid formation, or elevation.  The examination was negative for evidence of depression of the scars, an adherence to the underlying tissue, underlying tissue loss, induration or inflexibility.  The texture of the scarred area was described as normal and the scars were of a normal color.  The examiner determined that the scars did not result in a limitation of motion or loss of function.  The diagnosis was surgical scars of the right knee. 

In March 2008, the Veteran underwent a second VA scars examination to assess his right knee surgical scars.  On the physical examination he was noted to have a pale linear scar on the anterior surface in the middle of the right knee; the scar was noted to be forked at the top, similar to a backwards "y."  Maximum width of the scar was .5 inches and the maximum length was 4.5 inches.  The scar was not tender to palpation and there was no underlying soft tissue damage.  The examination was negative for evidence of any skin ulceration of breakdown over the scar.  The scar did not result in a limitation of motion of the right knee or a loss of function.  The diagnosis was right knee surgical scar.

Analysis

Having reviewed the foregoing, the Board finds that the preponderance of the evidence does not support the assignment of a compensable disability rating for the Veteran's right knee surgical scar disability.  As described above, in order to warrant a compensable rating the evidence must show:  scars, other than on the head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding 6 sq. in. (39 sq. cm.) (10 percent disabling under Diagnostic Code 7801); scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas exceeding 144 square inches (929 sq. cm.) (10 percent disabling under Diagnostic Code 7802); scars, superficial and unstable (i.e. frequent loss of the skin covering the scar) (10 percent disabling under Diagnostic Code 7803); or scars, superficial, that are painful upon examination (10 percent disabling under Diagnostic Code 7804).   In this case, the Veteran's right knee scars are not of sufficient size to warrant compensable rating under Diagnostic Codes 7801 or 7802.  Specifically, at his April 2006 VA examination, the examiner observed the Veteran had two right knee scars measuring from .25 inch long and 5 inches wide, or 1.25 squared inches each.  The March 2008 VA examination report shows that the Veteran's right knee scar measured.5 inches in width and 4.5 inches in length, or 2.25 squared inches.  Therefore, regardless of whether the scars cause limited motion or not, the scars are not of sufficient size to warrant an increased rating on this basis.

Next, the evidence also does not indicate that the right knee surgical scars are unstable or painful upon examination.  Specifically, the April 2006 and March 2008 VA examinations revealed that the scars were nontender to palpation.  While the Veteran was noted to have diminished sensation over one of his right knee scars during the April 2006 examination, the clinical examination revealed that the residual scar itself was not painful.  Overall, the medical evidence does not show, nor has the Veteran reported, that his scars are unstable in that he has frequent loss of skin covering the scars.  Indeed, the April 2006 and March 2008 examinations were negative for evidence of skin ulceration or breakdown over the scars.  Therefore, given the relatively small size of the scars, and given the fact the scars have not been shown to be either unstable or painful upon examination, a compensable rating is not warranted for this disability under Diagnostic Codes 7803 or 7804. 

Moreover, the medical evidence does not show that the Veteran's residual scars have caused any functional limitation of his right knee to warrant a compensable rating under Diagnostic Code 7805.  While the Veteran's report numbness associated with one of his scars during the April 2006 VA examination, there is no evidence that indicates that he has functional loss solely attributed to his service-connected right knee scars disability.  The VA examination reports of record all show that there is no functional loss or limitations attributable to the Veteran's scars.  Considering formal medical treatment/evaluation to carry greater evidentiary weight in than the Veteran's assertions, the criteria for a compensable rating have not been met, and the Veteran's claim is denied.

Conclusion

With regard to all claims, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Additionally, the Board has considered whether any of the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings that have been assigned for the Veteran's right knee disability and right knee surgical scars contemplate the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disabilities that is not contemplated by the schedular criteria.   Indeed, for the ratings upheld herein, higher ratings are available for the claimed disabilities, but the Veteran's symptomatology with respect to these disorders simply did not meet the criteria for higher ratings for any of the time periods on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased initial evaluation and increased rating claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal periods.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities in issue, such that increased evaluations are warranted.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability from January 31, 2006, to January 19, 2010, is denied.

Entitlement to a separate 10 percent disability rating for residuals of right knee meniscus surgery from January 31, 2006, to January 19, 2010, is granted.

Entitlement to a compensable disability rating for right knee surgical scars disability is denied.


REMAND

Unfortunately, a remand is required with respect to the claims for an increased disability rating for the right knee disability and separate disability rating for right knee meniscus surgery from January 20, 2010, to the present.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

A review of the claims file shows that the Veteran recently underwent surgery on his service-connected right knee on January 20, 2010.  He last underwent a VA examination for his right knee disability in March 2008.  Thus, the Veteran's right knee disability has not been assessed for rating purposes following the January 2010 surgery.

Given the Veteran's general assertion that an increased rating is warranted in this case and medical evidence indicating a possible increase in severity with regard to the service-connected right knee disabilities, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination- particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Thus, the RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his right knee disability.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected right knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with conducting the examination.  

The VA examiner must conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), in conjunction with conducting the examination of the Veteran.  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the right knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

The examiner should also specify whether the Veteran has any instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking.  

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided in a legible report.  However, if any requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

2.  Thereafter, the RO/AMC shall then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, he and his representative should be provided with a Supplemental Statement of the Case.
    
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


